Citation Nr: 0007214	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
May 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to a compensable rating for a low back strain and 
for an increased rating from 10 percent disabling for a shell 
fragment wound in the right leg.

In an October 1992 rating decision, the RO granted the 
veteran an increased rating for his low back strain to 10 
percent disabling, and in a March 1993 hearing officer 
decision, the RO granted the veteran an increased rating for 
his low back strain to 20 percent disabling.  

The veteran's claim was before the Board in August 1994 and 
December 1997, at which times it was remanded for additional 
development.  

By a January 2000 rating decision, the RO granted the veteran 
entitlement to a temporary total evaluation based on his 
surgery for his back which required convalescence for the 
period from December 16, 1993, to February 1, 1994.  

Although the claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) was before 
the RO in April 1996 and June 1997, it is noted that the 
veteran did not file a notice of disagreement (NOD) within 
one year of such determinations pursuant to 38 C.F.R. 
§ 20.201.  Accordingly, the veteran's claim of a TDIU is not 
in appellate status.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  For the period prior to December 16, 1993, the veteran's 
service-connected residuals of a low back strain produced 
impairment which approximated that for pronounced 
intervertebral disc syndrome.

3.  For the period beginning February 1, 1994, the veteran's 
service-connected back disability is manifested by subjective 
complaints of pain with flare-ups as well as pain on motion 
and limitation of motion shown on examination.  Overall, 
these findings are the equivalent of severe limitation of 
motion.

4.  For the period beginning February 1, 1994, the veteran's 
disability is not comparable to pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with neurological findings appropriate to 
the site of the diseased disc. 

5.  The veteran's shrapnel wound to the right leg causes no 
more than moderate disability to Muscle Group XI. 


CONCLUSIONS OF LAW

1.  For the period prior to December 16, 1993, the criteria 
for an evaluation of 60 percent for the veteran's service- 
connected residuals of a low back strain have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

2.  For the period beginning February 1, 1994, the schedular 
criteria for a 40 percent evaluation for the veteran's 
service connected low back disability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (1999).

3.  The criteria for an increased rating for the veteran's 
residuals of a shrapnel wound to the right leg from 10 
percent disabling have not been met. 38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.72, 
4.73, Diagnostic Code 5311 (old diagnostic criteria in effect 
prior to July 3, 1997); Diagnostic Code 5311 (new diagnostic 
criteria in effect as of July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
June 1951 after incurring a penetrating shell fragment wound 
from a missile in the right lower leg.  There was no major 
artery or nerve involvement.  The veteran had a metallic 
foreign body removed.  

By a rating decision of September 1952, the veteran was 
granted entitlement to service connection and assigned a 10 
percent rating for a low back strain.  He was also granted 
entitlement to service connection for residuals of a shell 
fragment wound to the right lower leg, which was evaluated as 
nondisabling.  

By a rating decision of May 1953, the veteran's rating for 
residuals of a low back strain was reduced to a 
noncompensable rating and his rating for residuals of a shell 
wound to the right leg was increased to 10 percent disabling.  

Copies of treatment records were submitted from Dr. J. B. 
from 1978 to 1993, showing that the veteran received 
treatment for his low back.  

The veteran underwent a VA examination in May 1992.  
Examination showed that the veteran walked with a limp.  He 
could walk on his heels with facility, but could not 
accomplish a deep knee bend, and could not walk on his toes.  
He stood in moderate standing broad jump position without a 
list, but with bilateral genu varum deformity.  Range of 
motion of the trunk was flexion of 70 degrees, extension of 0 
degrees, lateral bends to the left and right of 15 degrees 
each, and rotation to the right and left of 20 degrees each.  
Sciatic notch tenderness and extensor hallucis longus 
weakness were not elicited.  Straight leg raising was 
negative bilaterally as was the neurological examination.  
The right leg exhibited a white, healed, asymptomatic 
shrapnel wound on its lateral aspect and its middle one 
third.  There was no appreciable loss of subcutaneous or 
muscle tissue.  X-rays of the right leg revealed no bone or 
joint abnormality.  X-ray of the lumbar spine revealed a loss 
of its normal lumbar lordosis, mild degenerative changes 
noted in the lower lumbar region with narrowing at L3-4, L4-
5, and L5-S1 disc spaces.  Diagnoses were discogenic disease 
by x-ray with spondylolisthesis of L4 on L5 by x-ray, and 
shrapnel wound to the right leg healed without retained 
foreign body (shrapnel surgically removed).

Dr. H. N. submitted a medical report dated October 1992, 
which was prepared for the Social Security Administration 
(SSA).  It was noted that the veteran had extremely limited 
range of motion of the lumbosacral spine.  It was noted that 
the veteran's legs went numb and he could not bend.  It was 
noted that because of pain, the veteran had a great deal of 
weakness and could not tolerate any kind of stress.  A final 
diagnosis was that the veteran had permanent residuals of 
traumatic injuries of the entire spine with evidence of 
severe advanced myofascitis, severe advanced degenerative 
arthritic changes, as well as evidence of entrapment syndrome 
with lumbar disc degeneration and with sciatica and 
radiculopathy and with central spinal stenosis.  It was 
opined that the veteran was totally disabled from an 
orthopedic/neurological condition.  

Dr. J. B. submitted an examination report regarding the 
veteran's Government life insurance dated December 1992, 
wherein he wrote that the veteran's symptoms first appeared 
in the 1980s.  Objective symptoms were described as numbness, 
primarily when standing but less so when sitting.  He wrote 
that the insured became unable to work approximately around 
April 1990.  

The VA wrote the veteran a letter dated December 1992, 
wherein they stated that they had approved the veteran's 
waiver of premiums on his life insurance policies.  The VA 
determined that the veteran had been totally disabled since 
July 1, 1990 for purposes of waiving the life insurance 
premiums.  

The VA wrote the veteran a letter dated January 1993, wherein 
they indicated that they had to deny the veteran's claim for 
monthly disability income benefits on his government life 
insurance.  

By decision dated January 1993, the Social Security 
Administration (SSA) determined that the veteran was 
disabled.  Primary diagnosis was entrapment syndrome and 
lumbar syndrome; secondary diagnosis was severe advanced 
degenerative arthritic changes.  

The veteran was afforded a hearing before the RO in March 
1993, a transcript of which has been associated with the 
claims folder.  The veteran described taking pain medication 
for his back.  The veteran noted that five slipped discs were 
noted in 1987.  He testified that he wore a back brace about 
4 hours per day.  He stated that he used to be a carpenter 
which required a lot of standing, but now was only able to 
stand for about 5 minutes.  He stated that his pain was 
constant, mostly when he was standing.  He also described 
pain in both legs.  

Regarding the veteran's right leg where the shell fragment 
was, the veteran described only a light ache once in a while, 
mostly with the weather.  He stated that he had numbness in 
the right leg, but was not sure if it was from the shell 
wound or the back.  He stated that the favoring of his right 
leg had been a recent phenomenon.  He described residual 
scarring in the leg; he stated that he had an indentation, 
that was not that tender, but that every once in a while he 
knew it was there.  He stated that if he were to wear a full-
length calf stocking, his leg would bother him.  

A copy of an MRI report was submitted from the Imaging Center 
from November 1993.  The examiner's impression was Grade I 
spondylolisthesis of L4-5 due to advanced degenerative 
arthropathy of the facet joints, and degenerative discs at 
L3-4 and L5-S1. 

Copies of treatment records were submitted from the 
Hackensack Medical Center from November and December 1993.  
They show that the veteran underwent an operation on December 
16, 1993, for his low back.  Specifically, he underwent a 
bilateral decompression laminectomy at L4-5, foraminotomies 
at L4-5, and fusion of lumbar instability using pedicle 
fixation at L4-5 with steffi plating.  Postoperative 
diagnosis was lumbar instability at L4-5, spinal stenosis, 
segmental at the L4-5 level, and spondylolisthesis present, 
Grade I, at L4-5.  

Copies of treatment records were submitted from Dr. R. V. 
from November 1993 to June 1994.  In November 1993, the 
examiner noted that the veteran had absent ankle jerks.  
Sensory examination showed a decrease to light touch and pin 
prick in the L4, L5, and S1 distributions.  The examiner 
commented that the veteran had classical signs and symptoms 
of neurogenic claudication due to spinal stenosis.  When the 
veteran was seen in January 1994, the examiner commented that 
while the sensory function was diminished to pin prick in the 
S1 distribution, it was definitely improved since his pre-
operative condition.  The records show that the veteran 
received post-operative treatment for his December 1993 
operation.  

Copies of treatment records were submitted from Dr. B. N. 
from 1993 to 1995, showing that the veteran received 
continued outpatient treatment for his low back.  In August 
1994, it was noted that the veteran had good range of motion, 
and some mild back pain.  In December 1994, it was noted that 
the veteran's back was doing reasonably well.  The veteran 
noted some pain, when he tried to work, usually when he tried 
to do too much.  In November 1995, it was noted that the 
veteran was neurologically intact.  

Dr. J. W. submitted a letter dated September 1994, where he 
wrote that he had examined the veteran in December 1993 for 
pre-admission testing prior to surgery for spinal stenosis, 
but that he had not seen the veteran since.  

Dr. P. B. wrote a letter dated October 1994, where he wrote 
that he had treated the veteran from February to June 1993.  

The veteran was afforded a VA examination for miscellaneous 
neurological disorders in October 1995.  The veteran 
indicated that in 1993 due to numbness in both legs, 
especially the left foot, he underwent surgery to the lumbar 
spine.  He described lumbar pain as well as numbness in the 
third, fourth, and fifth toes on the left foot.  Examination 
showed that the veteran had moderate limitation of lumbar 
spine movement, and was status post surgery in that area.  
The veteran had absent ankle jerks bilaterally and also had a 
diminution of sensation in the distribution of S1 on the 
left.  Relevant diagnosis was status-post surgery to the 
lumbar spine with resultant bilateral S1 radiculopathy, left 
more than right.  

The veteran was afforded a VA examination for his muscles in 
December 1995.  He described "weakness and pain" in his 
lower back, as well as an inability to stand continuously for 
more than five minutes.  He also described a numbness 
involving both legs below the knees.  He indicated that an 
inability to raise his upper extremities caused him to retire 
from work.  He indicated that his lumbar spine surgery in 
1993 made his lower back pain tolerable, but that he still 
had numbness.  Examination showed that the veteran walked 
normally, but was supported by a cane, which he held in his 
right hand.  The veteran stated that he was unable to heel or 
toe walk, but his shoe wear appeared to be of a normal 
pattern.  Thigh and calf atrophy was noted, but muscular 
strength showed no deficiencies.  Sensation and reflexes in 
the lower extremities appeared normal bilaterally.  Straight 
leg raising test was negative bilaterally in both supine and 
seated positions.  Range of motion testing of the hips, 
knees, and ankle was normal.  Examination of the lower back 
revealed a 9 inch healed non-tender vertical scar centered on 
the mid-lumbar area.  No spasm, erythema, increased heat, or 
swelling was noted.  Range of motion was limited, 
particularly with rotation to both sides at 75 percent of 
normal and with flexion at 75 percent of normal.  
Hyperextension and lateral bending appeared normal and 
spontaneous.  Spontaneous apparently pain-free flexion to 90 
degrees was observed.  

In January 1996, the RO returned the veteran's claim folder 
to the examiners who examined the veteran in October and 
December 1995 for a more complete examination because the 
examinations did not comply with the directives in the August 
1994 Board remand.  

The veteran was afforded another VA examination in February 
1996.  This examination specifically tested for range of 
motion.  Range of motion of testing of the veteran's back 
showed that flexion was to 90 degrees, extension was to 180 
degrees, with hyperextension to 185 degrees, lateral bending 
both to the right and left was to 25 degrees, and rotation 
both to the right and left was to 30 degrees.  Regarding the 
veteran's right knee, flexion was to 110 degrees and 
extension was to 180 degrees.  Regarding the veteran's right 
foot and ankle, plantar flexion and dorsiflexion were 30 
degrees.  Inversion and eversion were both 20 degrees.  The 
examiner opined that it was impossible to distinguish between 
the veteran's service-connected lumbosacral injury and any 
supervening degenerative process which may have occurred 
during the past 20 years.

The veteran was also afforded another VA neurological 
examination in February 1996 pursuant to the RO's request.  
Much of the examination findings seemed to be identical to 
the findings in the October 1995 neurological examination.  A 
1987 CT scan was noted that showed degenerative disc disease 
of multiple areas of the spine from L4 to S1.  A 1993 MRI was 
noted that showed an impression of Grade I spondylolisthesis 
of L4-L5 due to advanced degenerative arthritis of the facet 
joint.  Regarding the directives in the remand, the examiner 
indicated that there was mild muscle spasm in the lumbar and 
cervical spine area.  The examiner further indicated that the 
functional impairment that the veteran had in walking was 
most likely due to multiple joint pain and the residual 
impairment of a lumbar spine lesion, mainly the lumbar 
spondylosis.  The examiner specified that the spondylosis was 
most likely the result of wear and tear over so many of years 
of using the spine and was unlikely related to his previous 
injury.  The examiner further specified that the 
spondylolisthesis of L4 and L5 was most likely the result of 
the spondylosis.  Regarding the CAT scan findings and the MRI 
finding, the examiner indicated that they were due to 
spondylosis, described as a degenerative disease of the 
nervous system of the spine.  The examiner also indicated 
that the veteran had sciatic impairment, or bilateral 
radiculopathy in the lumbar spine.

In a letter dated July 1996, Dr. R.V. indicated that he had 
recently seen the veteran.  He agreed with a VA examiner's 
report that opined that it was not easy to distinguish 
between the veteran's service-connected disability and the 
degenerative supervening process over the last twenty years.  
He indicated , however, that any traumatic injury would 
accentuate a supervening degenerative change and could not be 
assumed to be unrelated.  The examiner indicated that even 
though the veteran had fusion surgery which reduced the 
degree of pain he was having, the veteran still had a 
significant amount of discomfort that prevented him from 
functioning at work.  He stressed that the degree of pain 
that the veteran was experiencing should be considered.  

A copy of a letter was sent from the Trubilt Home Products 
Inc. dated October 1998.  They noted that since 1991, they 
had repeatedly tried to hire the veteran as a subcontractor 
on various projects, but he had been unable to perform his 
job because of physical difficulties.  

The veteran underwent an x-ray of the lumbar spine by the VA 
in November 1998.  The x-ray report noted an impression of 
status post posterior fusion and instrumentation of L4-5; 
approximately 8 mm. of anterolisthesis of L4 with respect to 
L3; follow-up flexion-extension radiographs were recommended 
to further assess stability of the fusion mass; multi-level 
degenerative disc disease; and calcification of the abdominal 
sorts with evidence of aneurysmal dilatation.  

The veteran underwent a VA examination in November 1998.  The 
veteran noted that after leaving service, he had intermittent 
low back pain which was helped with chiropractic 
manipulations.  The veteran stated that his low back pain 
became worse and worse to the point that he stopped working 
in 1990.  It was noted that he was working in home 
renovations doing kitchens, roofing, masonry, and carpentry.  
It was noted that in 1993 the veteran had an MRI which showed 
spondylolisthesis, which was surgically corrected in 1993 by 
placing a plate and screwing the vertebrae into place.  It 
was noted that this significantly helped decrease his low 
back pain, and that he still had back pain.  The veteran 
stated that he felt unsteady on his feet.  

Examination in the right lower leg showed a circular 1 x 1 
cm. round scar in the right lateral aspect of his leg 6 and a 
half inches above the malleolus.  There was no muscle loss, 
and no tenderness.  The veteran had full strength in both 
flexion and extension of his ankle.  Regarding the back, the 
veteran had a L shaped surgical scar in his low back.  There 
was no vertebra body, disc space, SI joint, or sacral 
tenderness.  There was no paravertebral muscle tenderness or 
spasm.  He had diminished patellar Achilles' deep tendon 
reflexes.  He could flex 72 degrees, and extend 9 degrees.  
Right bend was 15 degrees, and left bend was 17 degrees.  
Bilateral rotation was 10 degrees without pain.  Extending 
his back, the veteran's strength seemed weak, and about 25 
percent of expected; flexing was about 60 percent expected 
for his low back and strength.  

Diagnoses were status post shrapnel wound to the right lower 
leg without sequelae; and status post low back pain in 
service.  The examiner commented that the veteran was found 
to have spondylolisthesis with surgical correction in 1993 
which the examiner was uncertain if it was related.  The 
examiner prepared an addendum after reviewing the veteran's 
claims file.  The examiner commented that a review of the 
chart eliminated the possibility that the veteran's 
spondylolisthesis came from service.  The examiner commented 
that the veteran did not have spondylolisthesis upon leaving 
service, and thus most of his low back pain could not be 
connected to his time in service.  

The veteran underwent a VA examination in February 1999.  
Regarding the shell fragment wound in the right leg, the 
examiner commented that the entrance wound was small and 
round, and could have only involved muscle group.  The 
examiner commented that there was no loss of deep fasciae, 
muscle substance or normal firm resistance on palpation.  The 
examiner commented that there was no limitation of motion of 
the leg.  The examiner commented that there was no loss of 
power or incoordination.  Regarding weakened movement, excess 
fatigability, incoordination, or pain on use attributable to 
the service-connected disability, the examiner commented that 
the veteran had not noticed the wound limiting him.  
Regarding whether pain could limit functional ability during 
flare-ups, the examiner commented that the veteran did not 
have pain from his wound.  

Regarding the veteran's low back, the examiner commented that 
standard flexion was to 90 degrees, and extension to 20 
degrees, and that the veteran's limitation of motion was 
moderate.  The examiner commented that the veteran did not 
list his whole spine to the opposite side.  The examiner 
commented that there was no sign of sciatic neuropathy.  The 
examiner commented that the veteran had 25 % weakness and 40 
% decrease in range of motion.  Regarding an opinion as to 
whether pain could significantly limit functional ability 
during flare-ups, the examiner commented that of course when 
the veteran had pain it would limit him.  Regarding 
ankylosis, the examiner commented that the veteran had a 
surgical ankylosis of his back as the lumbar vertebrae were 
screwed to a steel plate preventing flexion or extension at 
that level.  


Analysis

Increased rating for a low back strain, from 20 percent 
disabling.  

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97, 
(December 12, 1997).  

Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Favorable ankylosis is assigned a 40 percent disability 
rating.  Unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating; moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating; and severe limitation of motion of the lumbar spine 
is assigned a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5292.

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent disability rating is assigned.  When 
intervertebral disc syndrome is severe with recurring 
attacks, with only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent 
disability rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

As noted in the introduction, the RO granted the veteran a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 for 
the period from December 16, 1993, to January 31, 1994, after 
the veteran underwent surgery on his lumbar spine.  
Accordingly, consideration of the veteran's claim for an 
increased rating will be divided into two different analyses.  
First, consideration will be made regarding whether the 
veteran is entitled to an increased rating for his residuals 
of a low back strain from 20 percent disabling for the period 
prior to December 16, 1993; second, consideration will be 
made regarding whether the veteran is entitled to an 
increased rating for his residuals of a low back strain from 
20 percent disabling for the period beginning February 1, 
1994.  

Since the RO granted a temporary total evaluation for the 
operation that the veteran underwent on December 16, 1993, it 
is noted that the RO implicitly granted service connection 
for the various back disorders for which the veteran 
underwent surgery.  Since the veteran's operation included a 
decompression laminectomy at L4-5, foraminotomies at L4-5, 
and fusion of lumbar instability using pedicle fixation at 
L4-5 with steffi plating, it is determined that consideration 
of the veteran's service-connected low back disability under 
diagnostic code 5293 for intervertebral disc syndrome is 
appropriate.  

For the period prior to December 16, 1993, based on the 
criteria under Diagnostic Code 5293, the veteran's low back 
disability more nearly approximates the criteria for a 60 
percent evaluation.  The evidence shows that the veteran had 
sciatic neuropathy.  In October 1992, Dr. H. N. stated that 
the veteran had entrapment syndrome with lumbar disc 
degeneration and sciatica and radiculopathy and opined that 
the veteran was totally disabled from an 
orthopedic/neurological condition.  At his hearing in March 
1993, the veteran described constant pain in his back.  When 
the veteran was seen in November 1993 by Dr. R. V., the 
examiner commented that the veteran had classical signs and 
symptoms of neurogenic claudication due to spinal stenosis.  
These findings are enough to demonstrate that for the period 
prior to December 16, 1993, the veteran had persistent 
symptoms of intervertebral disc syndrome compatible with 
sciatic neuropathy.  

Under Diagnostic Code 5293, in order to obtain a 60 percent 
rating, it is also required to have demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.  It 
is noted that when the veteran was seen by Dr. R. V. in 
November 1993, he had absent ankle jerks.  

Based on the foregoing evidence which includes symptoms of 
back pain, lumbar radiculopathy, and absent ankle jerks, the 
criteria for pronounced intervertebral disc syndrome has been 
satisfied for the period prior to December 16, 1993.  
Consequently, the veteran is entitled to an increased 
evaluation to 60 percent for the period prior to December 16, 
1993.  

Since 60 percent is the maximum allowable evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome and 
there is no evidence that the veteran's back disability 
involves a vertebrae fracture (Diagnostic Code 5285) or 
ankylosis (Diagnostic Code 5286), a higher rating than 60 
percent evaluation is not warranted for the period prior to 
December 16, 1993.  

The veteran's operation of December 1993 changed the 
character of his back disability.  Therefore, the rating 
assigned for the period after his convalescence must be 
assessed by taking into account the results of the operation.  
The veteran's convalescence ended March 31, 1994.   For the 
period beginning February 1, 1994, the record reflects that 
the veteran has had fairly consistent complaints of low back 
pain.  At the veteran's most recent VA examination in 
February 1999, the examiner commented that the veteran had 
moderate limitation of motion of the low back.  At a VA 
examination in November 1998, the examiner commented that the 
veteran's strength in extending his back seemed about 25 
percent of expected, and flexing was about 60 percent of 
expected for the low back.  At a VA examination in December 
1995, rotation and flexion were 75 percent of normal.  At the 
February 1999 VA examination, the examiner commented that 
when the veteran had pain during flare-ups, his functional 
ability would be limited.  

Considering the findings above and the veteran's functional 
limitation of his lower back due to pain on use as directed 
in DeLuca v. Brown, it is determined that for the period 
beginning February 1, 1994, the manifestations of the 
veteran's disability more closely approximate the criteria 
for a 40 percent rating for severe limitation of motion of 
the low back under Diagnostic Code 5292, than the criteria 
for a 20 percent rating for moderate limitation of motion.  
Therefore, the 40 percent rating must be applied.  38 C.F.R. 
§ 4.7.  

The veteran is not entitled to a higher rating than 40 
percent for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 or for lumbosacral strain under 
Diagnostic Code 5295, as there are no higher evaluations than 
40 percent for limitation of motion or for lumbosacral 
strain.  Also, the evidence does not show that the veteran 
has unfavorable ankylosis of the lumbar spine to warrant a 50 
percent rating under Diagnostic Code 5289.  

Also, the objective findings do not demonstrate 
intervertebral disc syndrome of a pronounced degree to 
warrant a 60 percent rating under Diagnostic Code 5293 for 
the period beginning February 1, 1994.  It is noted that the 
veteran has had less pain in his back after the December 16, 
1993, operation than he did before the operation.  At his 
November 1998 VA examination, the veteran stated that the 
operation significantly helped decrease his low back pain.  
Similarly, Dr. R. V. wrote in July 1996 that the veteran's 
fusion surgery reduced the degree of pain that the veteran 
was having, and at the veteran's December 1995 VA 
examination, the veteran stated that the lumbar spine surgery 
in 1993 made his lower back pain tolerable.  

The evidence shows that the veteran has had neurological 
findings in his lower back for the period beginning February 
1, 1994.  At his VA examination in October 1995, the veteran 
had absent ankle jerks, and a diminution of sensation in the 
distribution of S1 on the left.  Diagnosis was status-post 
surgery to the lumbar spine with resultant bilateral S1 
radiculopathy.  At the veteran's February 1996 VA 
examination, there was mild muscle spasm.  However, there is 
also negative evidence regarding neurological findings in the 
lower back.  At the veteran's December 1995 VA examination, 
no spasm was noted, sensation and reflexes in the lower 
extremities appeared normal, and the straight leg raising 
test was negative.  At the veteran's November 1998 VA 
examination, there was no paravertebral muscle tenderness or 
spasm, and at the veteran's February 1999 VA examination, the 
examiner commented that there was no sign of sciatic 
neuropathy. 

In summary, for the period beginning February 1, 1994, the 
competent evidence of record does not reflect persistent 
findings compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings reflective of pronounced 
intervertebral disc syndrome.  

In a recent opinion, the VA Office of General Counsel held 
that Diagnostic Code 5293 involved loss of range of motion 
and that pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 
38 C.F.R. § 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code.  See 
VAOPGCPREC 36-97 (December 12, 1997).  However, the veteran's 
disability with pain on motion, even with flare-ups, is not 
such that it would be the equivalent of persistent findings 
compatible with sciatic neuropathy, absent ankle jerk, or 
other neurological findings reflective of pronounced 
intervertebral disc syndrome, such that it would warrant a 60 
percent rating for intervertebral disc syndrome for the 
period beginning February 1, 1994.  It is noted that the 
veteran's pain on motion of his lower back has already been 
considered in granting his increased rating to 40 percent for 
severe limitation of motion, and that his pain in the lower 
back decreased after his operation on February 16, 1993.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b).  
There have been no frequent periods of hospitalization for 
this condition, and the totality of the evidence does not 
show marked interference with employment due solely to the 
low back disability beyond the industrial impairment 
acknowledged by the schedular rating.  Therefore, an 
evaluation in excess of 60 percent for the period prior to 
December 16, 1993 in not in order.  Similarly, an evaluation 
in excess of 40 percent for the period beginning February 1, 
1994 is not in order.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


Increased rating for a shell fragment wound to the right leg, 
from 10 percent disabling.

The veteran's claim for an increased rating for residuals of 
a shell fragment wound to the right leg from 10 percent 
disabling is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's shell fragment wound to the right leg is rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311 for muscle 
injuries, evaluated as 10 percent disabling.  By regulatory 
amendment effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. See 62 Fed. Reg. 
30237-240 (1997).  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO has considered the veteran's claim for a 
higher rating pursuant to both the old and the new criteria.  
The Board will also consider the veteran's claim for a higher 
rating under all applicable criteria pursuant to Karnas.  In 
regard to the increased rating issue now on appeal, the new 
regulatory criteria did not in any significant way change the 
prior regulatory criteria.  Nonetheless, both the old and the 
new versions of the applicable regulations will be described.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

Under the old version, 38 C.F.R. § 4.56 provided that a 
moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56 (b). 

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization. The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56 (c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile. Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 
38 C.F.R. § 4.56 (d).

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56 (a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997.  However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

38 C.F.R. § 4.56 (d)(3) describes moderately severe 
disability of muscles: (i) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56 (d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the veteran's shell fragment wound to the 
right leg is rated 10 percent disabling under Diagnostic Code 
5311.  Diagnostic Code 5311 addresses impairment of Muscle 
Group XI, i.e., the posterior and lateral crural muscles, and 
muscles of the calf.  The Code provides that the function of 
the muscles in Muscle Group XI is propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Diagnostic Code 5311, reveals no 
changes in the ratings granted for the levels of severity.  
Prior to and on and after July 3, 1997, injury to Muscle 
Group XI was rated as 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  In this 
case the question before the Board is whether or not the 
veteran has a moderately severe muscle injury in order to 
award a higher rating. 38 C.F.R. § 4.73, Diagnostic Code 
5311.

As will be discussed below, the veteran is not entitled to an 
increased rating from 10 percent for his residuals of a 
shrapnel wound to the right leg involving Muscle Group XI.  

At the veteran's November 1998 VA examination for his spine, 
the examiner commented that the veteran had a circular 1 x 1 
cm. round scar in the right lateral aspect of the leg located 
6 and a half inches above the malleolus.  There was no muscle 
loss and no tenderness.  The examiner's diagnosis was status 
post shrapnel wound to the right lower leg without sequelae.  
At the veteran's February 1999 VA examination, the examiner 
commented that there was no loss of deep fasciae, or muscle 
substance.  There was normal firm resistance.  The examiner 
commented that there was no limitation of motion of the leg, 
and no loss of power or incoordination.  The examiner 
specifically stated that the veteran did not have pain from 
his wound.  

Thus, the objective findings discussed in 38 C.F.R. § 4.56 
(d) (3) of the new criteria and 38 C.F.R. § 4.56 (c) of the 
old criteria necessary to show a moderately severe disability 
of muscles have not been demonstrated in this instance.  
Also, the evidence does not show that the veteran suffered a 
through and through shrapnel wound to the lower right leg, 
affecting two muscle groups in the same anatomical region, so 
that if the damage to one of the muscle groups was rated as 
moderate, that the overall muscle damage could be labeled as 
moderately severe as instructed in 38 C.F.R. § 4.55 (a) and 
§ 4.72 of the old criteria and 38 C.F.R. § 4.55 (e) of the 
new criteria.  

Also, the original inservice injury did not involve a 
shattering bone or comminuted fracture or other consequences 
indicative of a severe muscle injury. See 38 C.F.R. § 4.56.

In Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), the Court 
held that 38 C.F.R. § 4.40 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use.  At his hearing in March 1993, the veteran 
described a "light ache" once in a while where the shell 
fragment had been.  However, pain is encompassed by the 
relevant rating criteria shown in the requirements for 
moderate disabilities under 38 C.F.R. § 4.56.  Furthermore, 
the VA examiner at the February 1999 examination commented 
that the veteran did not have pain from his wound.  
Therefore, the veteran is not entitled to a higher rating 
based on pain on use. 

The veteran is not entitled to separate 10 percent ratings 
per the directives of Esteban v. Brown, 6 Vet. App. 259 
(1994), in that the evidence does not show his scar on his 
lower right leg is poorly nourished with repeated ulceration 
and/or is tender and painful on objective demonstration.  Nor 
has the veteran asserted that such scar is tender and painful 
or has shown repeated ulceration.  

Taking into account the nature of the inservice injury and 
the present residual disability, the current 10 percent 
evaluation is appropriate.  The veteran's residuals are not 
moderately severe; therefore, a 20 percent evaluation is not 
for assignment. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, 
Diagnostic Code 5311. 

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
veteran's disability was considered both under the schedular 
criteria prior to and after their amendment in July 1997, and 
the result is the same under both standards. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine whether the 
veteran's shrapnel wound to the right leg had increased in 
severity enough to warrant an increased rating.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, all the provisions of Parts 3 and 4 
that would reasonably apply in this case have been 
considered.


ORDER

For the period prior to December 16, 1993, an increased 
rating for the veteran's residuals of a low back strain to 60 
percent is granted.  

For the period beginning February 1, 1994, an increased 
rating for the veteran's residuals of a low back strain to 40 
percent is granted. 

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right leg in muscle group XI, is 
denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



